Van Brunt, P. J.
(dissenting):
I dissent from the opinion of the court in this case. I do not think that the rule laid down by the opinion in regard to the hotel appliances of the defendant’s steamer is correct. No more care, is required in respect to those appliances than is required of a hotel keeper in taking care of his guests upon land. In that respect the relation of the traveler to the carrier is precisely the same as that of the guest of an inn to the innkeeper. In addition, however, to board and lodging, the carrier affords the passenger transportation, and in respect to the appliances for transportation, the carrier is bound to exercise the utmost care and diligence.
Judgment and order affirmed, with costs.